Citation Nr: 1234620	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  07-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969, to include a tour of duty in the Republic of Vietnam from March 1968 to March 1969.  The Veteran also apparently had subsequent service in the United States Army Reserves. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, denied the above claims. 

In March 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously before the Board in May 2009 and May 2011 at which time it was remanded for additional development.  It is now returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities was not manifested during service or for many years thereafter; peripheral neuropathy is not causally related to service; and, peripheral neuropathy is not due to or aggravated by service-connected diabetes mellitus, type II.

2.  Peripheral neuropathy of the lower extremities was not manifested during service or for many years thereafter; peripheral neuropathy is not causally related to service; and, peripheral neuropathy is not due to or aggravated by service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Peripheral neuropathy of the lower extremities was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In September 2006, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the May 2009 and May 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA treatment records and lay statements and testimony of the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In October 2006 and August 2009, the Veteran underwent VA examinations and opinions were proffered.  In June 2011, a VA examiner reviewed the claims folder and proffered an opinion.  Collectively, such examination reports are thorough and contain sufficient information to decide the issues on appeal.  Collectively, the examination reports are adequate for adjudicative purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection is in effect for diabetes mellitus, type II, rated 20 percent disabling, effective April 8, 2003.  

The Veteran asserts that his peripheral neuropathy, upper and lower extremities, is due to or aggravated by his service-connected diabetes mellitus, type II.  

An October 2006 VA examination reflects that diabetes mellitus was diagnosed in April 2003.  Over the prior six months the Veteran had developed intermittent paresthesias of both hands and both feet.  It involves the right foot approximately two times daily and lasts 30 minutes.  It has occurred in the left foot approximately 5 times over the past six months.  The paresthesia of the hands is bilateral, intermittent and typically occurs in the evening.  It involves the fingertips but excludes the thumb.  He has painful paresthesias of both feet.  Upon physical examination, the examiner diagnosed intermittent sensory neuropathy, both hands and feet.  The examiner could not attribute the Veteran's intermittent sensory neuropathy to diabetes mellitus without resorting to speculation.  The examiner commented that his sensory neuropathy is not consistent with diabetic peripheral neuropathy.  

The U.S. Court of Appeals for the Federal Circuit stated in Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009), an "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection."  However, the opinion is credible with regard to the opinion that his sensory neuropathy is not consistent with diabetic peripheral neuropathy.  

An August 2009 VA examination also reflects that diabetes mellitus was diagnosed in April 2003.  With regard to peripheral neuropathy, the Veteran stated that he gets itching and sometimes numbness in the toes bilaterally.  This happens every two to three days.  Some of it feels like itching and sometimes tingling and numbness.  He also gets some itching in the right upper extremity.  He denied having tingling or numbness in his upper extremities but then he said sometimes he gets a little tingling in his fingers bilaterally but it is not as much as the one in his toes; in other words it is milder and it is also intermittent.  He reported that the numbness in his toes began in the year 2003 or 2005.  The examiner also noted that the Veteran has significant problems in his cervical spine including some disc bulging and canal stenosis and suspicion of cervical spine abscess.  The examiner stated that based on the onset of peripheral neuropathy which is not after many year of diabetes and the fact that he has some cervical spine problems which can induce similar symptoms and the presentation of this intermittent peripheral neuropathy which is atypical, the examiner could not relate the peripheral neuropathy of the upper and lower extremities to the service or to diabetes mellitus without the resort to speculation.  Upon examination, the examiner diagnosed intermittent peripheral neuropathy, mild, in both hands and feet, this is likely in the distal distribution of the peroneal and tibial nerves in the feet in the distal distribution of the median and ulnar nerves in the hands bilaterally.  This cannot be related to diabetes mellitus without the resort to speculation based on the currently available information.  

In June 2011, a VA examiner reviewed the claims folder.  The examiner could not state that intermittent peripheral neuropathy, mild, in both upper and lower extremities (both hands and feet), is either caused by or aggravated by a service-connected disability (diabetes mellitus or coronary artery disease).  The examiner explained that the Veteran has severe problems in his cervical spine including some disc bulging and canal stenosis and suspicion of cervical spine abscess, disc degeneration spondylosis severe spinal stenosis at multiple levels.  He said he was sent for spine surgery but was found to be risky and it was not done.  Such spinal problems can result in peripheral neuropathy problems and he gets shooting down pains/radiation especially down the left upper extremity.  The Veteran reported that he used to drink alcohol socially in the past but denied heavy alcohol drinking.  He said he used to drink more alcohol in the past but denied heavy alcohol drinking.  Onset of peripheral neuropathy was not after many years of his diabetes mellitus and his intermittent peripheral neuropathy was also not a typical presentation of diabetic neuropathy.  The examiner stated that there was no evidence of aggravation of this peripheral neuropathy by diabetes mellitus or coronary artery disease and to assume this would be speculation based on the currently available information.

Upon review of the evidence of record, the Board has determined that service connection is not warranted for peripheral neuropathy of the lower and upper extremities.  

Initially, the Board notes that the Veteran has not asserted that his peripheral neuropathy, bilateral upper and lower extremities, is directly due to active service, but rather he claims that such disabilities are due to his diabetes mellitus, type II.  Likewise, service treatment records from his period of active service are void of any complaints or treatment for peripheral neuropathy, bilateral lower and upper extremities.  Moreover, as detailed peripheral neuropathy was not diagnosed until in or about 2004, thus approximately 35 years after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With regard to the assertion that his peripheral neuropathy, bilateral upper and lower extremities, is due to his service-connected diabetes mellitus, as detailed the October 2006 VA examiner opined that his sensory neuropathy is not consistent with diabetic peripheral neuropathy.  The August 2009 VA examiner could not relate the Veteran's peripheral neuropathy to his diabetes mellitus, based on the fact that onset of peripheral neuropathy did not manifest many years after the diagnosis of diabetes mellitus; the fact that his cervical spine symptoms could induce similar symptoms; and, that the presentation of this intermittent peripheral neuropathy was atypical.  Such examiner, however, did not provide an opinion with regard to aggravation so it is incomplete with regard to that aspect.  As detailed, the June 2011 VA examiner could not relate the Veteran's peripheral neuropathy to diabetes mellitus nor did the examiner find aggravation.  The June 2011 VA examiner also relied on the fact that the Veteran has cervical spine problems which could cause peripheral neuropathy; the fact that diabetes mellitus did not manifest many years after the diagnosis of diabetes mellitus; and, due to the fact that his intermittent peripheral neuropathy was not a typical presentation of diabetic neuropathy.  

The collective opinions of the VA examiners leads to a finding that the Veteran's peripheral neuropathy, bilateral lower and upper extremities, is not proximately due to or aggravated by his diabetes mellitus.  The Board accepts the opinions of the VA examiners as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contain detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, especially the June 2011 VA examination opinion which contains a complete opinion with rationale, and the fact that the opinions were based on a review of the applicable record, the Board finds such collective opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his peripheral neuropathy and diabetes mellitus.  In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his peripheral neuropathy, bilateral lower and upper extremities; however, the Veteran is not competent to relate his neuropathy to his diabetes mellitus.  Rendering a medical conclusion requires expertise beyond that of the Veteran.  The Board has weighed the Veteran's statements as to neuropathy symptomatology with the medical evidence of record, to include the medical evidence and VA medical opinions of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to incurrence due to service-connected diabetes mellitus is less convincing than the objective medical evidence of record and, as such, is of less probative value here.  The probative medical evidence does not support a relationship between peripheral neuropathy and diabetes mellitus.

In conclusion, a preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy, bilateral lower and upper extremities, is causally related to the Veteran's active service, and to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of lower extremities is denied.

Entitlement to service connection for peripheral neuropathy of upper extremities is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


